DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 6 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention, which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). 
Claims 1 and 6 have been recently amended to include “concave fitting grooves” and “concave grooves”, respectively, which are not found in the specification.  These claims will be examined as best understood.  Clarification is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 6,240,695 to Karalic et al.
Regarding claim 1, as best understood, Karalic discloses an installation and method of installing a wall panel to a pair of wooden columns and horizontal members, the method comprising forming a wall panel by connecting surface members (sheathing, column 3, lines 6-14 & figs 12-16) in a horizontal manner by a half column (fig. 2: 40) in a vertical direction, studs (42) being fixed on first plate (an inner side) surfaces of the surface member (the sheathing) and installing wooden horizontal members (58) to the wooden columns (figs. 1A & 2: 20) and adjusting the erection of the wooden columns fixing edge end portions of the surface members to the fronts of the columns and horizontal members.  However, the order, “after installing the wooden horizontal member” is not specifically disclosed.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to connect the components after the wooden horizontal member is installed since it would complete the wall panel and thus allow for it to be fitted to the building structure as one piece therefore making installation more obvious and easier.  Regarding fitting upper end portions of the studs and half column into corresponding grooves, as best understood, Karalic discloses the studs as fitted to the upper portions of the building in groove like portions (fig. 6: see connections at corner with groove like fittings).

Allowable Subject Matter
Claim 2 is allowed.  The applicant’s arguments in view of the recent claim amendments are convincing.  Claims 3, 4, 6 and 7 are allowable for depending from claim 2.  Claim 6 is rejected above for 112 issues.

Response to Arguments
Applicant's arguments filed 10/7/22 have been fully considered as reflected in the action above.  Regarding claim 1, the arguments are moot under new grounds of rejections necessitated by the applicant’s amendments.

Conclusion	
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Basil Katcheves whose telephone number is (571)272-6846. The examiner can normally be reached Monday-Thursday, 8:00 am to 6:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571)272-6754. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BASIL S KATCHEVES/Primary Examiner, Art Unit 3633